Citation Nr: 0510307	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1967 and from May 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
March 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying the 
veteran's claim to reopen for service connection for post-
traumatic stress disorder (PTSD).  

Pursuant to his request, the veteran was scheduled to appear 
at an RO hearing in January 2004, to which he failed to 
report.  He also requested and was afforded a videoconference 
hearing before the Board in February 2005.  A transcript of 
such proceeding is on file, and it is noted that the 
undersigned ordered the record to remain open in order to 
permit the veteran to submit proffered VA medical treatment 
records.  Those records were received by the Board in March 
2005 with a written waiver of initial RO review. 

The undersigned herein addresses only the question of the 
newness and materiality of the evidence submitted to reopen 
the claim.  Inasmuch as that question is resolved in the 
veteran's favor, the remainder of the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action that is required on his 
part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in a 
February 2000 decision and no appeal of that decision was 
thereafter initiated.  

2.  Since entry of the Board's February 2000 decision, 
evidence has been presented which raises a reasonable 
possibility of substantiating the previously denied claim.

CONCLUSIONS OF LAW

1.  The Board's February 2000 decision, denying entitlement 
to service connection for PTSD on the basis that his claim 
therefor was not well grounded, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations at this 
juncture is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

For the purposes of this case, the definition of new and 
material evidence is set forth at 38 C.F.R. § 3.156 (2004), 
and it provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Finality of Prior Action

Entitlement to service connection for PTSD was denied by the 
Board in its decision entered in February 2000.  At that 
time, the Board concluded that the veteran's claim was not 
well grounded, finding that there was no medical evidence 
indicating that a diagnosis of PTSD had ever been made.  
Following notice to the veteran of the Board's action, no 
appeal was then taken to the United States Court of Appeals 
for Veterans Claims, thereby rendering final the Board's 
action of February 2000.  38 U.S.C.A. § 7104.

Newness and Materiality of the Evidence Submitted

Received by the RO in November 2002 was the veteran's claim 
to reopen.  Given that the basis of the Board's denial in 
February 2000 was that there was no documentation of a PTSD 
diagnosis, and in light of the fact that VA treatment records 
compiled during 2004 reflect such a diagnosis, it necessarily 
follows that such evidence was not previously before agency 
decision makers.  Also, that evidence, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; 
namely that the veteran currently has PTSD that may be due to 
his military service.  Such evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim, and it raises a 
reasonable possibility of substantiating that claim.  As the 
evidence submitted is both new and material, the veteran's 
claim is reopened.  Further consideration of the merits of 
the reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the Remand portion of this 
document.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  


REMAND

Based on the Board's determination that the veteran's claim 
is reopened, further development, as set forth below, is 
necessary prior to entry of a decision on the merits of the 
reopened claim.  In this regard, further medical input is 
needed to clarify the relationship between the veteran's PTSD 
and his periods of military service, and in particular, the 
stressors occurring during such service.  Also, further 
actions are needed by the RO so as to ensure that full 
compliance with the VCAA has been achieved in this instance, 
particularly as to notice regarding the division of 
responsibility between the veteran and VA in obtaining 
Federal and non-Federal records.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  

Accordingly, this matter is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his reopened claim for 
service connection for PTSD.  The veteran 
must also be notified what specific 
portion of that evidence VA will secure, 
and what specific portion he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that he has in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The RO must obtain any and all VA 
examination and treatment records, not 
already on file, regarding the veteran's 
PTSD which were compiled since September 
2004.  Once obtained, such records must 
be associated with the veteran's claims 
folder.  

3.  Thereafter, the RO the veteran is to 
be afforded a VA examination by a board 
of two psychiatrists for the purpose of 
ascertaining the nature and etiology of 
his PTSD.  The claims folder in its 
entirety is to be furnished to the 
examiners.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished.  
All established psychiatric diagnoses are 
then to be fully set forth. 

The board of examiners must then offer an 
opinion, with full supporting rationale, 
addressing the following:  

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event noted 
in the May 1998 report from the 
United States Armed Services 
Center for Research of Unit 
Records?  If so, which 
independently verified event or 
events is responsible for his 
PTSD and are the veteran's 
current symptoms of PTSD linked 
to any such event(s)?

Use by the board of examiners 
of the "at least as likely as 
not" language cited above is 
required.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return the report 
for any and all needed action.  

5.  Lastly, the RO must prepare a rating 
decision and adjudicate the veteran's 
reopened claim for service connection for 
PTSD, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


